                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


TAMMY ANN VINCENT,

             Plaintiff,                                No. 17-13302

v.                                                     Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTINGTHE MAGISTRATE
      JUDGE’S JANUARY 18, 2019 REPORT AND RECOMMENDATION [14]

I.    Background

      Plaintiff filed this action seeking review of the Commissioner of Social Security’s

decision denying her applications for disability insurance and supplemental security

income. The Court referred the matter to the Magistrate Judge, who recommends

denying Plaintiff’s motion for summary judgment, granting Defendant’s motion for

summary judgment, and affirming the Commissioner’s decision. (Dkt. 14.) Plaintiff filed

two objections to the Magistrate Judge’s report and recommendation on February 1,

2019, and the Commissioner filed a response to Plaintiff’s objections on February 8,

2019. (Dkts. 15, 16.) Having conducted a de novo review of the parts of the Magistrate

Judge’s report to which specific objections have been filed, the Court OVERRULES

Plaintiff’s objections and ACCEPTS and ADOPTS the report and recommendation. As

a result, the Court DENIES Plaintiff’s motion for summary judgment (Dkt. 11); GRANTS


                                           1 
 
Defendant’s motion for summary judgment (Dkt. 13); and AFFIRMS the decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g).

II.    Standard of Review

          A. De Novo Review of Objections

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” See also 28 U.S.C. § 636(b)(1).

          B. Substantial Evidence Standard

       “This court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made

findings of fact unsupported by substantial evidence in the record.” Walters v. Comm’r

of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citing 42 U.S.C. § 405(g)). Substantial

evidence is “‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       If the Commissioner’s decision is supported by substantial evidence, it must be

affirmed, even if the reviewing court would decide the matter differently, see Kinsella v.

Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983), and even if substantial evidence also

supports another conclusion, Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th

Cir. 1999). “The substantial evidence standard presupposes that there is a ‘zone of
                                            2 
 
choice’ within which the [Commissioner] may proceed without interference from the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (quoting Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)).

III.   Analysis

       Plaintiff makes two objections to the Magistrate Judge’s report and

recommendation. First, Plaintiff argues the Magistrate Judge erred when he found that

the administrative law judge’s (“ALJ”) decision was supported by substantial evidence.

Second, Plaintiff argues the Magistrate Judge erred when he found that the ALJ

properly evaluated the opinion evidence from Plaintiff’s treating physicians.

       The Commissioner’s response does not address Plaintiff’s objections on the

merits, but rather notes that Plaintiff is repeating the same arguments she previously

raised in her motion for summary judgment.

       This Court is not obligated to address objections made in this form because
       the objections fail to identify the specific errors in the magistrate judge’s
       proposed recommendations, and such objections undermine the purpose
       of the Federal Magistrate’s Act, 28 U.S.C. § 636, which serves to reduce
       duplicative work and conserve judicial resources.

Owens v. Comm’r of Soc. Sec., No. 1:12-CV-47, 2013 U.S. Dist. LEXIS 44411, at *8

(W.D. Mich. Mar. 28, 2013) (citations omitted). Nonetheless, the Court has reviewed

the parts of the Magistrate Judge’s report to which specific objections have been filed.

The Court agrees with the Magistrate Judge.

          A. Whether the ALJ’s Decision was Supported by Substantial Evidence

       Plaintiff argues her ability to work was overestimated by the ALJ. In support of

this argument, she notes she testified that due to the severe pain and spasms she

experiences on her right side, she is unable to sit for more than fifteen minutes; she is
                                            3 
 
unable to engage in physical activity for more than ten to fifteen minutes; she must lie

down for twenty to thirty minutes each time she experiences spasms; and she only

sleeps for four hours at night. The ALJ, however, properly considered this testimony

but, ultimately, found that her statements regarding the intensity, persistence, and

limiting effects of her symptoms were not entirely consistent with the evidence in the

record. (Tr. 16-17.) The ALJ noted, for example, that some of her examination results

were normal and she testified that she was able to care for her three grandchildren.

       Moreover, the ALJ concluded that Plaintiff only retains the ability to perform

sedentary work, (tr. 15), which is the most restrictive of the job classification categories,

see 20 C.F.R. §§ 404.1567, 416.967. The ALJ also placed the following restrictions on

her residual functional capacity (“RFC”): she must avoid concentrated exposure to

unprotected heights, vibrating tools, moving machinery, extreme temperatures, dusts,

fumes, and gases; she cannot use ladders; she can occasionally climb stairs, balance,

stoop, or crawl; and she must be allowed to change position every 15 minutes. (Tr. 15.)

The last of these restrictions directly addresses Plaintiff’s testimony regarding her

inability to sit for more than fifteen minutes. In sum, the Court agrees with the

Magistrate Judge’s conclusion that the ALJ’s decision was supported by substantial

evidence.

            B. Whether the ALJ Properly Evaluated the Treating Physicians’
               Opinion

       Plaintiff argues that the ALJ did not properly consider the opinion evidence of her

treating physicians, Drs. Wein and Mekasha. More specifically, Plaintiff notes that both

physicians documented her severe pain and the need for her medications to be

                                             4 
 
increased and renewed on numerous occasions. Plaintiff also argues that if the opinion

of a treating source is not given controlling weight, the ALJ must apply the factors set

forth in 20 C.F.R. § 404.1527, which the ALJ did not do here.

       The Court first notes that the Sixth Circuit has stated that the regulations do not

require an exhaustive factor-by-factor analysis, as long as the ALJ gives “good reasons”

for the weight it gives a treating physician’s opinion. Francis v. Comm’r of Soc. Sec.,

414 F. App’x 802, 804 (6th Cir. 2011) (unpublished). Here, the ALJ properly discussed

the treatment Plaintiff received from both Drs. Wein and Mekasha. (Tr. 15-17.) And in

what the Magistrate Judge described as a “credibility discussion,” (dkt. 14, Pg ID 448),

the ALJ noted that while Dr. Mekasha concluded that Plaintiff was “morbidly obese” and

her seated straight leg raise (“SLR”) was positive on the right, (see tr. 321), an x-ray

study of her lumber spine was normal, (tr. 283), and subsequent examinations indicated

that SLR testing was negative, (see, e.g., tr. 350). See Coldiron v. Comm’r of Soc Sec.,

391 F. App’x 435, 440 (6th Cir. 2010) (“An ALJ may accomplish the goals of [the good

reason requirement] by indirectly attacking the supportability of the treating physician’s

opinion or its consistency with other evidence in the record.”) (unpublished). The ALJ

also noted that he accommodated Plaintiff’s conditions by imposing “significant

restrictions” within her RFC, including the option to change positions every 15 minutes.

(Tr. 17.) In sum, the Court is satisfied that the ALJ properly considered the evidence

from Plaintiff’s treating physicians.

IV.    Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

ACCEPTS AND ADOPTS the Magistrate Judge’s report and recommendation. The
                                            5 
 
Court therefore DENIES Plaintiff’s motion for summary judgment (Dkt. 11); GRANTS

Defendant’s motion for summary judgment (Dkt. 13); and AFFIRMS the decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g).

      SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: March 25, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 25, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager

 




                                         6 
 
